UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6963



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROY KWACZALA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-93-142)


Submitted:   October 18, 2001             Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roy Kwaczala, Appellant Pro Se. Brian Lee Whisler, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roy Kwaczala appeals from the district court’s order denying

his petition for a writ of coram nobis.       See 28 U.S.C. § 1651

(1994). We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we affirm on the

reasoning of the district court.     United States v. Kwaczala, No.

CR-93-142 (W.D.N.C. Mar. 6, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2